Citation Nr: 1216135	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  09-50 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for allergic rhinitis with sinusitis prior to October 15, 2009.

2.  Entitlement to an increased rating for allergic rhinitis with sinusitis rated 10 percent disabling from October 15, 2009.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to August 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee that continued a 10 percent rating for allergic rhinitis with asthma and denied entitlement to TDIU.

The Veteran did not submit a Notice of Disagreement in response to the October 2007 rating decision.  He submitted a new claim for an increased rating that was received in November 2007.  In a July 2008 rating decision, the RO assigned a separate 10 percent rating for asthma, effective August 13, 1988; and added sinusitis as a service-connected disability, thus establishing service connection for that condition, see Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991), and assigned a noncompensable rating for allergic rhinitis with sinusitis, effective August 13, 1988.  The Veteran perfected an appeal from this rating decision with respect to the noncompensable evaluation for the allergic rhinitis with sinusitis.

The Board notes that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  In this case, new and material evidence (i.e. a June 2008 VA examination reports and VA treatment records) was received within a year of the unappealed October 2007 rating decision that continued a noncompensable rating for the Veteran's service-connected sinus disorder.  Accordingly, his increased rating claim has been pending since the October 2007 rating decision.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

In August 2011, the Veteran testified during a hearing before a Veterans Law Judge (VLJ) at his local RO.  A transcript of the hearing is of record.  During the pendency of this appeal, the VLJ that conducted the August 2011 hearing retired from the Board.  In January 2012, the Veteran was afforded the opportunity to have an additional hearing; however, the Veteran responded that he declined this opportunity.  As such, the Board will proceed with the consideration of his case. 

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The issue of entitlement to TDIU is raised by the record and this issue is included on appeal, as noted on the title page. 

The issues of entitlement to an increased rating for allergic rhinitis with sinusitis rated 10 percent disabling from October 15, 2009, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Since August 13, 1988, the Veteran's allergic rhinitis with sinusitis manifested by at least moderate chronic frontal sinusitis with discharge or crusting or scabbing, and infrequent headaches as well as at least three non-incapacitating episodes per year and without any incapacitating episodes requiring prolonged antibiotic treatment.  


CONCLUSION OF LAW

Since August 13, 1988, the criteria for at least a 10 percent disability rating, and no higher, for allergic rhinitis with sinusitis are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.97, Diagnostic Codes (DCs) 6501, 6512, 6522 (1995, 2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist the Veteran in substantiating his claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The notice requirements were accomplished in a letter sent in June 2007 prior to the initial adjudication of the Veteran's claim.  This letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disability under consideration, pursuant to the recent holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service and VA treatment records have been obtained and he was provided with VA examinations.  He has not indicated there are any additional records that VA should seek to obtain on his behalf.  No further assistance to develop evidence is required.  

The Veteran was also provided with a hearing related to his present claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2010) requires the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted that basis of the prior determination and noted the elements of the claim that were lacking to substantiate the claim for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record. 

Analysis

The Veteran's service-connected allergic rhinitis with sinusitis is currently rated as noncompensable, for the period prior to October 15, 2009, under 38 C.F.R. § 4.97, DC 6522, 6512.  He seeks a higher rating.

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, as in this case, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

During the course of this appeal, VA made substantive changes by regulatory amendment to the schedular criteria for evaluating diseases of the respiratory system.  The new regulations became effective October 7, 1996; see 61 Fed. Reg. 46,720.  

Where pertinent statutes or regulations change while a claim is pending, the Board must consider the claim in light of both the former and revised schedular rating criteria to determine whether the disability warrants and increased evaluation.  VA's General Counsel has determined that amended rating criteria, if favorable to the claim, may be applied only for periods from and after the effective date of the regulatory change.  The Veteran does, however, get the benefit of having both the old and new regulations considered for the applicable periods after the effective date of the change.  See VAOPGCPREC 3-00.  That guidance is consistent with longstanding statutory law to the effect that an increase in benefits cannot be awarded earlier than the effective date of the change in law pursuant to which the award is made.  See 38 U.S.C.A. § 5110(g) (West 2002). 

As a result, the Board will review the Veteran's disability under the old and new criteria.  The Board acknowledges that the RO has not, to date, evaluated the Veteran's claim under the former criteria; however, because the Board is granting a 10 percent rating and remanding whether an evaluation in excess of 10 percent is warranted, the Veteran is not prejudiced.

Under the rating criteria in effect prior to October 7, 1996, chronic frontal sinusitis with X-ray manifestations only, symptoms mild or occasional, warranted a noncompensable rating. 38 C.F.R. § 4.97 Diagnostic Code 6512 (1995).  Moderate chronic frontal sinusitis with discharge or crusting or scabbing, and infrequent headaches, warranted 10 percent evaluation.  A 30 percent evaluation required severe chronic frontal sinusitis with frequently incapacitating recurrences, severe and frequent headaches, purulent discharge, or crusting reflecting purulence.  Postoperative chronic frontal sinusitis, following radical operation, with chronic osteomyelitis requiring repeated curettage, or severe symptoms after repeated operations warranted a 50 percent evaluation. 

Under Diagnostic Code 6501 in effect prior to October 7, 1996, a 10 percent evaluation was warranted for chronic atrophic rhinitis with definite atrophy of the intranasal structure and moderate secretion.  A 30 percent evaluation required moderate crusting, ozena, and atrophic changes.  With massive crusting and marked ozena, with anosmia, a 50 percent evaluation was for application.  

Under the current criteria, the General Rating Formula provides that where sinusitis is detected by X-ray only, a noncompensable disability is to be assigned.  A 10 percent disability rating is warranted where there are one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent disability rating is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis.  The maximum 50 percent disability rating is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, DC 6512 (2011). 

A note following the General Formula defines an "incapacitating episode" as one that requires bed rest and treatment by a physician.  Id.

Under DC 6522, allergic rhinitis warrants a 10 percent rating when there are no nasal polyps but there is greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side.  A maximum rating of 30 percent is warranted when polyps are present.  38 C.F.R. § 4.97, DC 6522 (2011). 

VA outpatient treatment records from May 2006 to October 2009 show complaints and treatment for allergies, chronic sinusitis, and allergic rhinitis.  A May 2007 VA treatment record shows the Veteran was treated for a history of allergies with greenish mucous production that had been present for some time.  Physical examination revealed tenderness over the maxillary and frontal sinuses.  The diagnosis was chronic sinusitis and the Veteran was prescribed a three-week course of Augmentin.  

The Veteran was afforded a VA examination in September 2007.  The claims file was not reviewed.  He reported a history of nasal allergy symptoms that were worse in the spring, fall and around animals.  He was to have a history of positive allergy tests and has been treated with nasal steroids, saline, and oral antihistamines such as Claritin.  He was also noted to have a history of chronic sinusitis surgery in 1996 without any significant improvement in his daily symptoms.  He stated that he still required antibiotics at least 5 times a year for sinusitis.  On physical examination, he was not in any acute distress.  There was 3+ boggy nasal mucosa with clear exudate.  The clinical impression was perennial allergic rhinitis with chronic active symptoms.

A February 2008 treatment record shows the Veteran was evaluated for complaints of long-standing sinus congestion, dizziness, sinus pressure, and occasional nausea.  Physical examination revealed purulent nasal discharge, coryza, and posterior pharynx with cobblestoning, in addition to other findings.  The diagnosis was acute bacterial sinusitis and the Veteran was prescribed a ten-day course of antibiotics.  In June 2008, the Veteran was seen for an allergy consult for a complaint of urticaria and hives.  He also reported having constant green drainage.  Physical examination revealed clear eyes, 2+ boggy turbinates bilaterally, and clear lungs.  The pertinent assessment was allergic rhinitis and he was given Fluticasone nasal spray (a corticosteroid) and a trial of sinus rinses.

The Veteran was afforded a VA examination in June 2008.  He reported a history of sneezing and clear discharge that turned from white to green, and that these symptoms usually develop into sinusitis.  His current symptoms reportedly included pressure over his frontal, occipital and ear areas.  He reported that he experiences chronic sinusitis mostly in the winter and was last treated in February 2008.  He denied any incapacitating episodes.  On physical examination, no crusting or purulent discharge was seen in the nostrils.  Turbinates were slightly edematous, and bogginess was noted in the right nostril.  There was no obstruction though.  Tenderness was noted over the maxillary and frontal sinuses.  The diagnosis was allergic sinusitis.  The Veteran reported that he had only worked a few days over the winter as no jobs were available.  He denied having missed work due to his chronic sinusitis and allergic rhinitis.

Finally, a VA treatment record dated in August 2008 shows the Veteran was treated for a flare-up of his allergic rhinitis, secondary to use of nonsteroidal anti-inflammatory (NSAIDs).  His symptoms were primarily nasal, and included cough and an itchy throat.  He was not given antibiotics.  

The evidence reflects that the manifestations of Veteran's service-connected sinus disability approximates the criteria for at least a 10 percent rating since August 13, 1988.  As indicated, the VA treatment records show that the medical problem list has consistently included chronic sinusitis, as well as allergic rhinitis.  Also, the evidence reflects that the Veteran had three episodes of acute, non-incapacitating sinusitis between May 2007 and June 2008.  While these episodes are not shown to have all manifested with headaches, pain, and purulent discharge or crusting- they were all described as sinusitis or allergic rhinitis by clinicians and two of these episodes required a course of antibiotics.  Also, these three episodes occurred very nearly within a one-year period.  


ORDER

Effective August 13, 1988, a 10 percent disability rating for allergic rhinitis with sinusitis is granted subject to the laws and regulations governing payment of monetary benefits.



REMAND

The Veteran seeks entitlement to an increased rating for allergic rhinitis with sinusitis rated 10 percent disabling effective August 13, 1988.  Unfortunately, remand is required so as to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2011).

Initially, the Board reiterates that to date the RO has not provided the Veteran with the criteria in effect for rating sinusitis or rhinitis in effect prior to October 7, 1996.  To ensure due process, the Veteran must be afforded this criteria.

The Veteran's last VA examination for his service-connected sinus disability was in October 2009.  He has not reported that this condition has worsened since then and the Board notes that a remand is not required solely due to the passage of time since the last examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  However, at his recent hearing, the Veteran indicated that he had applied for disability benefits from the Social Security Administration (SSA) in June 2011.  He also stated that he was given a physical examination in July 2011 in connection with that application.  The SSA records upon which the determination of eligibility was made may be pertinent to the appeal, as the Veteran reported that he was given a physical examination in July 2011 and contends that he is unable to work.  Accordingly, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see also Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).   

Further, as noted in the introduction, a claim for TDIU has been raised in light of Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran's combined schedular evaluation does not the schedular requirements for assignment of a TDIU.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  However, the Board observes that there are several pending unadjudicated claims.  In June 2011, the Veteran filed a claim of service connection for high blood pressure, and for low back, left hip, right knee, and skin conditions.  He also indicated that he wished to reopen his claims for bilateral carpal tunnel syndrome and depression.  He also filed a claim for an increased rating for his service-connected left wrist fracture.  Although the Board would generally refer these issues for initial RO consideration, because they may directly impact his TDIU claim, the Board finds that there are inextricably intertwined with the TDIU claim and must be remanded to the RO for appropriate disposition. 

In addition, the Board has remanded the issue of entitlement to a rating in excess of 10 percent for the service-connected allergic rhinitis with sinusitis for the period beginning October 15, 2009.  The outcome of this issue also may have an impact on the Veteran's pending claim for TDIU and thus, it also is inextricably intertwined with that of entitlement to TDIU.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  The outstanding SSA records also may be pertinent to this issue.  Accordingly, a decision by the Board on the claim for a TDIU would, at this point, be premature.

Finally, the Veteran has testified that he received vocational rehabilitation benefits for a period that ended in 2006.  The Veteran's VA vocational rehabilitation records for this period should be associated with the claims file.  See 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran the criteria for rating sinusitis and rhinitis under the criteria in effect prior to October 7, 1996, and send the Veteran notice of the criteria necessary to substantiate a TDIU claim.  

2.  Contact the Veteran and request that he identify any and all outstanding private treatment records related to his sinus disability.  Thereafter, the RO should request that the Veteran provide, or authorize VA to obtain, these records.

3.  Obtain from the SSA any additional records pertinent to the Veteran's June 2011 claim for SSA disability benefits and any medical records concerning that claim.  All efforts to obtain the records should be fully documented, a negative response should be requested if no records are available.

4.  Obtain and associate with the claims folder, a copy or an original of the Veteran's VA Vocational Rehabilitation file.

5.  Notify the Veteran that he may submit lay statements from himself as well as from individuals who have first-hand knowledge of his allergic rhinitis with sinusitis symptoms.  Also invite him to submit medical and hospitalization records, medical statements, and any other lay or medical evidence showing evidence of his unemployability.  

6.  After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his allergic rhinitis with sinusitis.  The claims folder should be made available to and reviewed by the examiner.  The examiner should conduct all indicated tests and studies, and based on a review of the Veteran's records, respond to the following questions based on the Veteran's symptoms since August 13, 1988:  

The examiner must state whether the Veteran's condition is productive of crusting, ozena, atrophic changes and or anosmia, and if so the nature, extent and severity of these symptoms.

The examiner must also indicate whether the condition is manifested by headaches, purulent discharge or crusting, as well as whether the Veteran underwent surgery to treat this condition.  If so, the examiner must state whether the Veteran had a radical operation with chronic osteomyelitis that required repeated curettage or severe symptoms after repeated operations.

The examiner is asked to identify whether the Veteran's sinus disorder causes incapacitating episodes, and, if so, note the frequency of such and specify whether they require prolonged antibiotic treatment or are associated with symptoms including headache, pain and purulent discharge or crusting.  The examiner is asked to identify whether the Veteran's sinus disorder manifests with nasal polyps and/or any obstruction of nasal passages.

The examiner is also asked to opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that this disability, alone and in the aggregate, renders him unable to secure or follow a substantially gainful occupation.  If this disability does not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging in, given his current skill set and educational background.  All findings, along with a fully articulated medical rationale for all opinions expressed should be set forth in the examination report.  

7.  Readjudicate the Veteran's claim for an evaluation for allergic rhinitis with sinusitis in excess of 10 percent under both the criteria in effect prior to October 7, 1996, as well as the criteria that became effective on that date.  Also adjudicate the Veteran's pending service connection claims for high blood pressure, low back, left hip, right knee, and a skin disorder; the claims to reopen service connection for bilateral carpal tunnel syndrome and depression; and claim for an increased rating for a service-connected left wrist fracture.  Then, adjudicate the issue of entitlement to TDIU.  If any benefit sought remains denied the Veteran should be issued a supplemental statement of the case (SSOC) that addresses actions taken since the issuance of the last SSOC and given the opportunity to respond.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


